Dismissed and Memorandum Opinion filed September 29, 2005








Dismissed and Memorandum Opinion filed September 29,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00394-CV
____________
 
MELINDA
STEPHENSON, Appellant
 
V.
 
TERRY GOSS,
Appellee
 

 
On Appeal from the
310th District Court
Harris County, Texas
Trial Court Cause
No. 03-58749
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment enforcing a divorce decree
signed March 22, 2005.  On June 9, 2005,
this court ordered the parties to attend mediation.  On August 24, 2005, the parties advised this
court that the case was settled in mediation. 
On September 9, 2005, the parties filed a joint motion to dismiss the
appeal to effectuate the parties= settlement agreement.  See Tex.
R. App. P. 42.1.  The motion is
granted.




Accordingly, the appeal is ordered dismissed.  In accordance with the parties= settlement agreement, the cash
deposit in lieu of the supersedeas bond in the amount of $2,100 is ordered
released to attorney Elsie Martin-Simon on behalf of appellant, Melinda
Stephenson.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 29, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.